Citation Nr: 9925248	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for psychophysiological 
gastrointestinal reaction, currently evaluated as 40 percent 
disabling, to include the issue of whether a rating in excess 
of 20 percent was warranted for this disability prior to 
December 8, 1997.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from a January 1997 rating action 
that confirmed a 20 percent evaluation for 
psychophysiological gastrointestinal reaction.  The veteran 
expressed his disagreement with that decision in February 
1997, and a statement of the case was issued in March 1997.  
In April 1997, the veteran's appeal was perfected upon his 
submission of a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  Thereafter, by a February 1998 rating action, the 
disability evaluation assigned for the veteran's 
psychophysiological gastrointestinal reaction was increased 
to 40 percent, effective December 8, 1997, and supplemental 
statements of the case were issued in April 1998, December 
1998, and January 1999.  In April 1999, the veteran appeared 
at a hearing conducted by the undersigned at the RO, and the 
case was subsequently transferred to the Board in Washington, 
DC.  

In addition to the foregoing, the Board observes that the RO 
also certified as on appeal, a separate claim for an 
effective date earlier than December 8, 1997, for the 40 
percent rating assigned for psychophysiological 
gastrointestinal reaction.  This issue, however, is already 
encompassed in the appeal of the rating assigned before and 
after it was increased to 40 percent.  Therefore, a specific 
analysis of the legal standards by which effective dates are 
determined, need not be undertaken. 



REMAND

A review of the record reflects that by a February 1980 
rating action, the veteran was service connected for 
psychophysiological gastrointestinal reaction.  This was 
based on a review of the veteran's service medical records, 
as well as the report of an examination conducted for VA 
purposes in December 1979.  The veteran's service medical 
records revealed he was diagnosed to have that condition, and 
the VA examination report also reflected a diagnosis of 
"Psychophysiological disorder."  The VA examiner remarked 
that the veteran's "main problem is his anxiety," from 
which he developed abdominal pains.  He considered the 
veteran's impairment to be mild.  

The veteran's disability was evaluated as 10 percent 
disabling, where it remained for several years.  In a 
December 1994 rating action, however, the rating was 
increased to 20 percent, effective from November 1992.  That 
rating was appealed to the Board, and in a May 1996 decision, 
the Board concluded that a rating in excess of 20 percent was 
not warranted.  In that decision, it is observed that the 
Board evaluated the veteran's disability under the provisions 
of 38 C.F.R. Diagnostic Code 7305, for a duodenal ulcer, as 
well as those used for evaluating psychoneurotic disorders.  
In doing so, the Board essentially explained that the 
veteran's disability was made up of a psychiatric component 
and a gastrointestinal component, and that the 
gastrointestinal component represented the major degree of 
disability.  Since the evidence did not reflect that the 
criteria for a rating in excess of 20 percent for a duodenal 
ulcer were met, the Board denied the appeal.  

Thereafter, the record reflects that the veteran initiated 
the claim that has become the subject of this appeal.  During 
the course of the development of this claim, the RO obtained 
numerous medical records of the veteran's treatment between 
1995 and 1999.  These show that the veteran was hospitalized 
during this period, at least 16 times.  Generally speaking, 
the veteran would present to the hospital with a history of 
heavy alcohol consumption and complaining of stomach area 
pain, vomiting blood, and bloody stools.  His diagnoses 
included upper gastrointestinal bleeding, (usually attributed 
to esophageal varices); chronic liver disease; pancreatitis; 
coagulopathy; cirrhosis; gastroesophageal reflux disease; 
thrombocytopenia; cholelithiasis; hepatic encephalopathy; and 
alcohol dependence.  Indeed, some records suggest that it is 
the veteran's alcohol abuse that is causing his medical 
problems.  More importantly, however, is the absence of any 
medical record which clearly identifies the impairment that 
is specifically caused by the veteran's service connected 
psychophysiological gastrointestinal reaction.  As such, the 
Board is of the opinion that an appropriate physician should 
undertake a review of the veteran's medical records and 
conduct and examination of the veteran in order to have the 
symptoms of the veteran's service connected disability 
precisely identified.  In that way, a proper evaluation of 
the veteran's disability for VA purposes may be accomplished.  
See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 
3.159, 19.9 (1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 1990). Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), Suttman v. Brown, 5 
Vet. App. 127, 128 (1993). 

In addition to the foregoing, the Board notes that while it 
has recently been concluded that it is the gastrointestinal 
aspect of the veteran's disability that has been the primary 
source of his impairment, (and that is currently the 
veteran's primary contention), there is a psychiatric 
component to the disability as well.  During the pendency of 
this appeal, however, the criteria for evaluating psychiatric 
impairment was changed.  See 61 Fed. Reg. 52,695 (1996), 
codified at 38 C.F.R. §§ 4.13, 4.16, 4.125-4.132 (1998).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, even 
where certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.  

The Secretary has not made a determination as to whether the 
prior regulations pertaining to rating psychiatric impairment 
are more or less favorable to an appellant than the new 
regulations.  Thus, to ensure fairness, it will be necessary 
to consider both sets of regulations in evaluating the 
veteran's disability.  It does not appear, however, that the 
RO has actually evaluated the veteran's disability under the 
criteria for evaluating psychiatric disorders, and in any 
case, only informed the veteran of the criteria for 
evaluating mental disorders that became effective November 7, 
1996.   

While it may well be determined that the gastrointestinal 
component of the veteran's service connected disability, is 
the primary cause of the impairment stemming from this 
disability, in order to safeguard the veteran's procedural 
rights, any current psychiatric component of this service 
connected disability will need to be evaluated under both the 
old and new criteria.  The veteran, will then need to be 
specifically informed of the criteria used to evaluate that 
component.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the veteran's case 
is remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
treatment for his service connected disability 
since March 1999.  After obtaining any appropriate 
authorization, the RO should attempt to obtain and 
associate with the claims file, copies of the 
records the veteran has identified. 

2.  Next, the veteran should be scheduled for an 
examination by a physician knowledgeable in the 
field of disabilities arising from 
psychophysiological gastrointestinal reaction.  The 
claims file should be furnished this person and 
after a review of it, he or she should conduct an 
examination of the veteran and identify each (if 
any) manifestation of the veteran's 
psychophysiological gastrointestinal reaction.  
Then, the impairment arising from each 
manifestation of the veteran's psychophysiological 
gastrointestinal reaction should be set forth.  If 
during the course of this evaluation, additional 
consultations from other specialist(s) is/are 
deemed necessary, that should be accomplished.  
Moreover, if during the course of this review, a 
psychiatric evaluation of the veteran is conducted, 
that should be accomplished in light of the rating 
criteria for mental disorders in effect before and 
after November 1996.  A complete rationale for any 
opinions provided in any medical report generated 
as a result of this Remand, should be set forth, 
together with citation to appropriate supporting 
records.  Moreover, any report that is provided 
should include a notation that the claims file has 
been reviewed.   

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

4.  Next, the RO should review the evidence of 
record and enter its determination as to whether an 
increased rating is warranted for 
psychophysiological gastrointestinal reaction.  In 
doing so, the RO should determine whether the 
regulations regarding the evaluation of a 
psychiatric disorder are applicable, as for 
instance, if the examination requested above 
reveals the presence of a psychiatric component to 
the veteran's psychophysiological gastrointestinal 
reaction.  If that is the case, the RO should 
determine if those regulations in effect prior to 
November 7, 1996, or those in effect on and after 
that date are more favorable to the veteran.  The 
regulation more favorable to the veteran should be 
applied when evaluating his claim.  If the 
determination as to the veteran's claim for an 
increased rating remains adverse, he and his 
representative should be provided a supplemental 
statement of the case, which should contain a 
citation to the regulations and criteria regarding 
mental disorder that were in effect prior to, and 
since November 7, 1996.  Thereafter, the veteran 
and his representative should be given a reasonable 
opportunity to respond, before the case is returned 
to the Board for further review.

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

